Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 10/11/2019.  

Claim Objections
Claim 14 is objected to for the following informalities:  The claim depends on claim 11, but should depend on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. (US PG Pub 2006/0243212).

Regarding claim 1, Jenkins discloses:
A pet litter comprising dried particles of compacted material comprising expanded perlite, the particles having a density of about 25.0 lb/ft3 to about 55.0 lb/ft3 (see line 5 of Table 1).
The limitation “wherein the particles are compacted at a pressure from about 500 psi to about 1,300 psi” does not structurally define the pet litter and therefore the limitation does not have patentable weight.  The specification describes the pressures in the context of presence with water and clay, which are not found in claim 1.  The specification does not describe what distinct structural features are produced by the claimed pressure versus other methods and pressures.  


Regarding claim 2, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt % (see paragraphs 0073 and 0074).

Regarding claim 3, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles of compacted material further comprise clay see paragraph (0092).

Regarding claim 4, Jenkins discloses:
The pet litter of claim 3, wherein the clay is selected from the group consisting of swelling clay (paragraph 0092 discloses the clay to be bentonite, which is a swelling clay), non-swelling clay and mixtures thereof.

Regarding claim 5, Jenkins discloses:
The pet litter of claim 3, wherein the clay is selected from the group consisting of sodium bentonite, calcium bentonite and mixtures thereof (all bentonite is either sodium or calcium).

Regarding claim 6, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles of compacted material have a size from US sieve size 8 to 30 mesh (see paragraph 0074).

The pet litter of claim 3, wherein the dried particles comprise about 20 wt. % to about 85.0 wt. % of the clay (see paragraph 0092 and table 1).

Regarding claim 8, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles comprise about 5 wt. % to about 15 wt. % of the expanded perlite (see table 1).

Regarding claim 9, Jenkins discloses:
The pet litter of claim 1, wherein the dried particles have an attrition less than or about 5.0% (see table 2).

Regarding claim 10, Jenkins discloses:
The pet litter of claim 1, wherein the litter is a non-clumping litter that does not contain a clumping agent (see paragraphs 0138-0140).

Regarding claim 11, Jenkins discloses:
The pet litter of claim 1, wherein the litter is a clumping litter comprising a clumping agent (see paragraphs 0138-0140).

Regarding claim 12, Jenkins discloses:
The pet litter of claim 9, wherein the clumping agent is selected from the group consisting of bentonite (see at least paragraph 0140), guar gum, starches, xanthan gum, gum Arabic, gum acacia, silica gel, and mixtures thereof.

Regarding claim 13, Jenkins discloses:
The pet litter of claim 1, further comprising an additive selected from the group consisting of an odor control agent (see at least paragraph 0008), a fragrance, an anti-microbial agent, an anti-sticking agent, an agent for controlling pH, a dye, a coloring agent, a de-dusting agent, a disinfectant, and combinations thereof.

Regarding claim 14, Jenkins discloses:
The pet litter of claim 11, wherein the odor control agent is activated carbon (see at least paragraph 0008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644